 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarriott In-Flight Services, A Division of MarriottCorporation and Henry C. Williams and StevenYoung. Cases 12-CA-8318 and 12-CA-8318-2May 14, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn January 7, 1980, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considerd the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Marriott In-Flight Services, A Division of Marriott Corpora-tion, Tampa, Florida, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order.IT IS FURTHER ORDERED that the complaint alle-gations not specifically found herein be, and theyhereby are, dismissed.l In the absence of exceptions thereto, we adopt, pro forma, the Ad-ministrative Law Judge's findings that Respondent did not commit cer-tain other violations of Sec. 8(a)(l) of the Act as alleged in the complaintIn affirming the Administrative Law Judge, we do not rely on his re-marks that we permit employers to discharge employees for on-the-jobmisbehavior provoked by the employer's unlawful harassment of the em-ployees.2 The Administrative Law Judge designates the acts described in Con-clusion of Law 3 as violations of Sec. 8(a)(3) and (I) of the Act Sincethese acts were alleged and found o constitute violations of Sec (a)(1)only, we hereby delete the apparently inadvertent reference to Sec8(a)(3)DECISIONSTATEMENT OF HE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharges in Cases 12-CA-8318 and 12-CA-8318-2 werefiled on August 22 and 25, 1978, respectively. The com-plaint issued on September 21, 1978. It alleges that249 NLRB No. 72through its supervisors Respondent violated Section8(a)(1) of the National Labor Relations Act, as amended,by creating the impression of surveillance of employees'union activities, impliedly promising benefits to its em-ployees, threatening its employees with discharge andother reprisals, interrogating employees concerning theirunion activities, meeting with small groups of employeesto tell them not to support a union, and mailing employ-ees a written communication to the same effect. Thecomplaint also alleges that Respondent violated Section8(a)(3) and (1) of the Act by terminating Charging Par-ties Henry C. Williams and Steven Young on August 21and 23, 1978, respectively, because of their union orother concerted activities and by changing the workschedule of Steven Young on August 12, 1978, for simi-lar reasons. In its answer Respondent denies the commis-sion of any unfair labor practices.A hearing was held before me in Tampa, Florida, onDecember 11 through 13, 1978. At the conclusion of thehearing the parties waived oral argument and were givenleave to file briefs which have been received from theGeneral Counsel and Respondent.Upon the entire record in this case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONS1. THE BUSINESS OF RESPONDENTRespondent is engaged in the businesss of providingfood catering services to various airlines operating out ofthe Tampa International Airport and has a place of busi-ness located in Tampa, Florida. Respondent annuallypurchases and receives goods and materials valued inexcess of $50,000 which are shipped to its Tampa, Flor-ida, facility directly from points located outside the Stateof Florida. I find that Respondent is an employer en-gaged in commerce within the meaning of the Act, andthat it will effectuate the policies of the Act to assert ju-risdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe International Association of Machinists and Aero-space Workers, AFL-CIO, hereinafter called the Union,is a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR l.ABOR PRACTICESA. Background FactsRespondent operates a flight kitchen at the Tampa In-ternational Airport where it prepares foods for severalairlines. At the time of the events at issue herein themanager of the Tampa kitchen was Jorge Minoso. Oper-ations Manager Jerry Gordillo was in charge of day-to-day operations, and there were additional managers, whoreported to him, including Assistant Manager Juan Gar-mendia and Safety Manager Clarence Chester. Respond-ent employed approximately 100 hourly paid employeesat the kitchen. Those classified as field or standby coor-dinators, food and equipment handlers, also referred to asFEH drivers, and FEH helpers were responsible for MARRIOTT IN-FLIGHT SERVICES497transporting food and equipment between the kitchenand airplanes and for servicing the planes before theirdepartures.In January 1978,1 some of Respondent's employeesbegan to discuss the possibility of organizing a union,and on June I an initial organizing meeting was held andattended by representatives of the Union and five em-ployees. Each of the employees took blank union author-ization cards, and plans were made to meet with otheremployees and to get cards signed. From the outsetSteven Young was among those who participated in theearly discussion of the Union, attended the initial orga-nizing meeting, and solicited employees to sign authori-zation cards. Starting in July there were weekly unionorganizing meetings which Young attended. By mid-Julythe Union filed a representation petition seeking to repre-sent the coordinators, FEH drivers, and helpers. Re-spondent received a copy of the petition on or aboutJuly 17.B. Alleged Independent Violations of Section 8(a)(1)I. In mid-July Minoso spoke to FEH driver Salineroin the presence of Gordillo about a disciplinary person-nel action form, referred to as a PAF, which was givento Salinero because he missed a flight that he shouldhave catered. At that time Minoso told Salinero that heknew what was going on and that Salinero had signed aunion card, but that it was not going to work and theymight as well forget it. Minoso also said that peoplewere just squealing and "spilling their guts" out to him.2The complaint alleges and I find that Minoso's state-ments to Salinero created the impression of surveillanceof employees' union activities. 32. On July 20, 1978, Respondent sent the followingletter to all employees over Minoso's signature:As you no doubt know by now, the InternationalAssociation of Machinists (I.A.M.) is trying to getinto our kitchen. To do this, they will try to getyou to sign authorization cards. DON'T SIGN ANY-THING unless you are sure you know what it means,what effect it will have on you and what effect itmight have on your job.The Union is attempting to get you to sign acard. These cards are used to get the NationalLabor Relations Board to certify the Union. Itmeans that they will then speak for everybody inthe group whether they are members of the Unionor not and whether they have signed cards or not.WHEN YOU SIGN THAT CARD YOU GIVE AWAY YOURRIGHT TO REPRESENT YOURSELF AND TO TALK TOTHE COMPANY ABOUT YOUR WAGES, THE HOURSYOU WORK, AND YOUR JOB, WITHOUT THE UNIONBEING PRESENT.All dates which appear herein occurred in 1978 unless otherwisestated.2 Although Salinero's recollection was not strong and had to be re-freshed by reference to an affidavit he had given, his testimony was notcontradicted. I have credited him.I Tre-Vill, Inc. and Don Pedro-Wesi, 225 NLRB 1259, 1265 (1976);Kraco Enterprises, Inc., 226 NLRB 22 (1976).The Company can and does urge you to be care-ful-find out what it means-find out what theUnion laws are-find out if they can do anythingfor you or if they are just promising something theycan't deliver. Membership in a labor organizationdoes not entitle anyone to better treatment thannon-union employees.Remember the Union did not get your job foryou and had nothing to do with your wages, bene-fits, or anything else. Why are they suddenly be-coming interested in you? Do you believe they areinterested in your welfare or could they only be in-terested in the dues they collect?Don't sign anything unless you are sure you un-derstand what it will mean to you, your job, andyour relations with the Company.Your decision could affect your wages, yourbenefits, your job, and your future with the compa-ny-DON'T SIGN ANYTHING.The complaint alleges that the letter coerced employ-ees by telling them not to support the Union in its orga-nizational drive. Respondent contends that the letter con-tained no threat of reprisal or promise of benefit andtherefore was protected free speech.The bulk of the letter warns employees not to signanything unless they know what it means, and that warn-ing does not cross the boundaries of free speech. Theonly question is whether the final sentence contains awarning that employees would be adversely affected ifthey signed cards. Taken literally, it does not. There aretwo thoughts expressed, joined by a dash. The first isthat the decision could affect employees' benefits and se-curity without indicating in what way. The second is apreemptory plea not to sign a card, reflecting Respond-ent's desire implicit throughout the letter that employeesnot sign cards. Taken separately, neither threatens repri-sal. While the joinder of the two thoughts makes it clearthat Respondent's view is that signing cards is not in theemployees' best interests, I do not find that the linkage issufficient to imply the threat that if employees sign cardsRespondent will take action to affect their wages, bene-fits, jobs, and futures adversely. I find that the July 20letter was campaign propaganda protected by Section8(c) of the Act.43. In late July or August Minoso told Smith that hedid not need to count employees' timecards, that therewould be additional employees hired, that Respondentwanted a work force of about 150, and that Respondentwas strong and was going to win. Minoso also toldSmith that there were employees who had signed cardsjust as he had and had their minds changed. Minoso re-peated the latter remark to Smith on another occasion inmid-August when Smith approached him for an advanceon his pay. Smith had never said anything to Minosoabout signing a card.5' Cf. Boslich Division of Textron, Inc., 176 NLRB 377 (1969).5 Although Smith was not an impressive witness, much of his testimo-ny was uncontradicted. I have credited him as to these conversations.The transcript initially refers to counting IAM union cards rather thantimecards. It is clear from context and Smith's cross-examination that inthis respect the transcript is incorrect.MARRIOTT IN-FLIGHT SERVICES  498DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is apparent from the initial conversation that Smithhad been observed in the plant counting timecards. Byobserving him in the plant and communicating to Smiththat he had been observed, Minoso neither engaged insurveillance nor created the impression of surveillance.However, Minoso's further comments about employeeswho signed cards as Smith did and changed their mindscreated the impression of surveillance. Although Smith'sactivities in the kitchen may have led Minoso to believethat Smith was assisting the organizing effort, Smith hadnever openly declared his support for the Union, and itappears from his testimony on cross-examination that hesought to persuade Minoso that he was either undecidedor not supporting the Union. Moreover, Minoso's asser-tions as to his knowledge of others who signed cards andhad their minds changed implied more widespread sur-veillance. I find that Minoso's statements to Smith aboutsigning cards violated Section 8(a)(1).4. Sometime during the first week in August, Oper-ations Manager Billy Locke called Smith to the officewhere he told Smith that a man from the dishroom hadcomplained that Smith had given him a card to sign.Smith explained that he had passed some 3 by 5 indexcards to employees to obtain names and addresses.6At or about that time the leadman from the dishroomcomplained to Gordillo that Smith was constantly goingback to the dishroom, talking to employees, and stoppingthem from working. The leadman asked Gordillo if hecould do anything about it. Gordillo spoke to Smith andtold him that he would like him to make his visits to thedishroom brief, to do whatever he had to do there, andto leave. Gordillo added that there was no reason forhim to go into the area where others worked in the dish-room. Smith asked why Gordillo was giving him theseinstructions, and Gordillo replied that employees werecomplaining that he was interfering with the work.7The complaint alleges that Locke unlawfully interro-gated Smith by asking if he had been passing out unioncards, and that Gordillo coerced Smith by warning himto stay out of certain work areas. As for Locke, the evi-dence does not show interrogation, but rather that Lockereported a complaint by a fellow employee, which incontext referred to Smith's activities in the plant. Whileit may be inferred that Smith's purpose in seeking em-ployees' names and addresses was for the purpose of as-sisting the organizing campaign, the report of a com-plaint about in-plant activities does not unlawfully createthe impression of surveillance or otherwise violate theAct.With respect to Gordillo, his instructions to Smith, un-accompanied by any threat, appear to have been in re-sponse to the same or a similar employee complaint6 Smith so testified without contradiction. He initially testified thatLocke specifically mentioned union cards, but on cross-examination andin his affidavit he referred only to a card.I Gordillo so testified. Smith testified to the same effect, but added thathe was told to stay out of the hot and cold food areas of the shop andnot to speak to the employees in them. Smith also testified that he askedGordillo if he was the only employee being given these instructions, andthat Gordillo replied that the others would be told later and that hewould take care of Smith. Smith at times displayed uncertain memoryand evasiveness in answering questions as to his actions in the plant. Ihave credited Gordillo's version of their conversation.about Smith. There is no evidence to show the extent, ifany, to which Smith's presence was necessary in thedishroom or whether other employees were treated dif-ferently from Smith with respect to visiting the area ortalking on the job. Even assuming that Gordillo relatedSmith's presence in the dishroom to his union activities, Ifind that the evidence does not establish that Gordillo'sinstructions to Smith interfered with or coerced him inthe exercise of protected rights.85. On August 4 the Union withdrew its representationpetition. Shortly thereafter, Respondent's employee rela-tions personnel met with groups of employees and read aspeech to them. The complaint alleges in this respectthat Respondent coerced its employees by meeting withthem in small groups and telling them not to support theUnion in its organizational drive."There is no question that the speech, like the July 20letter, urged employees not to sign cards in the event offurther organizational efforts. At one point in the speechthe rhetorical question was posed whether the Unioncould be expected to make another attempt to solicit em-ployees to sign cards, and the following answer wasgiven:It's always possible. However, I believe that wecan expect this Union and employees who have sup-ported it to continue its efforts to get you to signcards. Therefore if any organizer or employee inthe future should try to get you to sign a card, tellthe organizer or employee that you're not interest-ed.Also, after further argument in support of Respondent'sopposition to the Union, the speaker stated, "The bestadvice I can give you is not to sign any card." For thereasons set forth above in connection with the July 20letter, I find the speech did not violate Section 8(a)(1) ofthe Act.6. On August 10 the Union held a meeting at the air-port resort hotel, its usual meeting place. As StevenYoung entered the lobby of the hotel between 7:30 and 8p.m., he saw Respondent's district manager, Luis Perez,standing in the lobby near the door to the lounge. Perezturned and looked in his direction and then turned awayand entered the lounge. Later, while the meeting was inprogress, Young went to get something from his car. Ashe walked away from the entrance, he saw Minoso andsome other company officials standing nearby. Minosolooked at him and Young and turned and reentered thehotel. I 0On that night employee Rafiu Ashimi saw Minoso andSupervisor Garmendia in the lobby of the hotel, and"Southern Frozen Foods. Inc., 202 NLRB 753 (1973).The complaint alleges and Young testified that these meetings oc-curred on or about July 20. From the content of the speech, however, itappears that it was given shortly after the Union withdrew its petition.'O Young so testified. Perez testified that he stayed at the hotel thatnight. He was asked if he saw any employee in the lobby that night andhe testified that at or around 9:30 p.m. he saw one employee named Don-iello. He was not asked whether he was in the lobby at the time Youngtestified he saw Perez. Minoso was not asked about his presence therethat night. I have credited Young as to what he observed. MARRIOTT IN-FLIGHT SERVICES499Henry Williams saw Perez walk by the room in whichthe meeting was held.On one meeting night Freddie Smith saw Minoso andLopez, a personnel director for Marriott, under the car-port of the hotel. A day or two later Minoso mentionedto Smith that he had seen him, that he knew he was atthe meeting, and that he knew what time the meetingstarted.The airport resort hotel is within walking distance ofRespondent's flight kitchen, and, as Young and other em-ployees were aware, visiting management officials, in-cluding Perez, stayed at that hotel. Perez was stayingthere on the night of August 10.Although the parties litigated the facts surrounding thepresence of Respondent's officials at the airport resorthotel at times when union meetings were being held, thecomplaint does not allege that their presence constitutedsurveillance. I would, in any event, conclude that theevidence does not establish surveillance because of thelocation of the hotel and its regular use by managementofficials. Further, in view of my findings above that Re-spondent otherwise created the impression of surveil-lance, I find it unnecessary to decide whether Minoso'sstatements to Smith also created that impression.7. In August Smith was sent to Minoso's office.Minoso told Smith that he knew that Steven Young,who was then on vacation, was calling Smith at work.During that or another conversation, Minoso talked withSmith about how bargaining worked, using an exampleto show an impasse could be reached if either side insist-ed on its position. Minoso then asked Smith what goodunions were. The complaint alleges unlawful interrogation byMinoso. I find that Minoso's questioning of Smith consti-tuted the kind of indirect probing into employee attitudeswhich the Board finds coercive and violative of Section8(a)(l) of the Act.128. In mid-August Minoso told Rafiu Ashimi that twowomen had reported him for calling them to ask them tocome to a union meeting, and that, if he called them athird time, he would be terminated. Ashimi denied thathe had said anything about the Union. Ashimi had notinvited anyone to a union meeting while in the shop, buthad done so outside of working hours.On the following day Minoso assigned Ashimi to washall the trucks in the yard. He had never been asked to dothat before, and he did not believe that any other helperhad been required to wash the trucks in the past.'3There is no evidence to indicate that Minoso's warningto Ashimi was related to any violation of company rulesor that Ashimi had engaged in any unprotected activityin soliciting other employees to attend a union meeting.In these circumstances, it appears that Minoso threatenedhim with discharge for engaging in protected activityand violated Section 8(a)(1) of the Act. In the absence ofII Smith's testimony as to this meeting showed uncertain recollection,but was not contradicted.12 ITT Automotive lectrical Products Division, 231 NLRB 878 (1977).Smith also testified to another conversation in late August, similar insome respects, which did not establish further violations of the Actl' Ashimi testified to these incidents ithout contradiction, and I havecredited him.any allegation in the complaint that Ashimi's assignmentto wash trucks was in retaliation for his union activities,I reach no conclusions as to that assignment.C. The Alleged Discriminatory Discharge of StevenYoung and Related Alleged Violations of Section8(a)(l) of the Act1. Young's employment and union activitiesSteven Young started to work for Respondent on Oc-tober 22, 1975, as a sanitation agent. After about a monthhe was promoted to FEH helper, and about a year laterto FEH driver. In April 1978, Young was promoted to acoordinator's job.As set forth above, Young was a participant in the ini-tial union activities at the flight kitchen and made the ini-tial contacts with the Union. After the first union meet-ing Young visited a number of employees at their homesand obtained about 20 signed authorization cards. Youngattended weekly union meetings at the airport resorthotel and also held a number of meetings for employeesat his home.2. Garmendia's alleged threats to YoungIn mid-July Young met Supervisor Juan Garmendia onthe loading dock and spoke with him about the Union.Young asked Garmendia what would happen if theUnion came in to the kitchen. Garmendia replied that theUnion would have to bargain with Respondent, and thatthe Union might want some things that Respondentcould not afford. Garmendia said that, if the employeesdid not get what they wanted and went on strike, themanagers would have to work the flights along with em-ployees brought in from other locations. Garmendiaadded that, if they were unable to serve their customers,they would have to close the kitchen, and the Tampaemployees would get nothing and would be stuck out onthe street. 4The General Counsel contends that Garmendia's state-ments to Young violated Section 8(a)(1) of the Act be-cause he threatened that selection of the Union wouldlead to a strike or closing of the flight kitchen. I do notagree. Although Garmendia told Young that bargainingcould lead to a strike and the possible shutdown of theflight kitchen, he did not state that Respondent wouldshut the kitchen down if the employees chose union rep-resentation or that bargaining would be futile and leadinevitably to a strike. I find that Garmendia's statementsto Young were protected by Section 8(c) and did notviolate the Act.S 14 Young and Garmendia both testified as to this conversation. I havecredited Young as to how their conversation started, for Garmendia's tes-timony that Young initiated the discussion by stating that the employeesdid not need a union does not square with his further testimony that hisstatements about negotiations were in response to Young's statement thatthe employees would get more benefits if the Union came in. However Ihave credited Garmendia that he mentioned closing the flight kitchen asa possible consequence of a strike, as Young's testimony left doubt thathis perception and recollection in this respect were accurate Their testi-mony otherwise was not in essential conflict.s Southern Frozen Foods. Inc., 202 NLRB 753, 756 (1973)M A R R I O T T I N -F L I G H T S E R V I C E S 4 9 9~~~~~~~~~~~~~~ 500DECISIONS OF NA] IONAL LABOR RELATIONS BOARD3. Alleged creation of the impression of surveillanceand implied promise of benefitOn July 21 Young went to the flight kitchen while offduty to get some boxes to use in moving. Minoso sawhim and invited him to the employee cafeteria for coffee.While Young was preparing the coffee, he heard Minososay under his breath, "We're going to win." Youngasked Minoso what he meant, and Minoso replied, "Youknow what I mean." Young stated that he thought hedid know because Minoso's secretary had asked herdaughter's boyfriend who had started the Union. Minosothen said he had reason to believe that it started amongthe coordinators. Young said that if that was the caseMinoso must think that Young started it, and Young ve-hemently told Minoso that he hoped Minoso did notthink that he had started it. Young referred to the factthat he was trying to get a car loan through the creditunion and asserted his loyalty to Respondent. Minosotold Young that he felt that he could trust him, and thenasked if Young felt that he was scheduled to work toomany hours and would like to have his schedulechanged. Young replied that he did not care whether heworked 8 hours or 12 hours, and that with a 12-hourschedule he had an extra day off each week. Minosoasked Young for his opinion of other FEH drivers andwhether he thought some of them would like to be pro-moted. Minoso then asked Young if he would likeMinoso to hold a meeting of the coordinators about theirscheduling. When Young replied affirmatively, Minososuggested that he stay at the flight kitchen so they couldhave the meeting when the coordinators returned fromthe airfield. 16I find, as alleged, that Minoso created the impressionof surveillance by his comment that he believed that theunion activity started among the coordinators. In thecontext of that comment, I find further that Minoso's in-quiry about Young's schedule preference and his offer tohold a meeting of the coordinators to discuss a schedulechange constituted an implied promise of a change inworking conditions designed to appeal to the groupamong which Minoso believed the union activities start-ed.4. Minoso's warning to YoungYoung was on vacation from mid-July until August 12.On that morning when he returned to work, Minoso toldYoung that he was warning him to clock in on time, toavoid mingling with women employees during workingtime, to make out a shift report every day and for everyflight, and to make no mistakes. Minoso added that hewould be watching Young and asked if Young got his"drift," adding that, if he did not, he would go out thedoor. Young asked Minoso what he meant by that.' I have credited Young, who so testified. Minoso was not questionedabout this conversation, but Gordillo testified that sometime in mid-Julyhe was present in the cafeteria with Minoso when Young walked in andsaid that he knew what was going on, and that all he wanted was his carfor which he had applied for a loan. According to Gordillo, Minoso toldYoung to drop the matter, and nothing else was said that he could recall.Young was not asked if Gordillo was present at the time of his conversa-tion with Minoso, and it is far from clear that Gordillo was testifyingabout the same conversation as Young. I have credited Young.Minoso replied that Young knew what he meant andagain asked if he got it. Young answered that he guessedhe had to because there was no other choice. Minosothen told Young to go out and get to work. 7Insofar as it appears Minoso's warnings to Young wereunprovoked by any related conduct of Young. There isevidence, however, from which to infer that, by the timeYoung returned to work, Minoso believed that Youngwas a prime mover in the organizing campaign. Minosowas observed by Young only 2 nights before at themotel where the union meeting was taking place. DuringYoung's vacation, Minoso had told Young that he sus-pected that the source of the union activities was amongthe coordinators, of which Young was one. Minoso toldSmith he knew that Young was telephoning Smith at thekitchen, and Minoso told Salinero and Smith that heknew who had signed union authorization cards. I findthat Minoso believed that Young was a leader of theunion organizing campaign, and that the warning toYoung was designed in part to keep him away fromother employees and to warn Young that he was beingwatched because of his union activities. I find that Mino-so's warning to Young violated Section 8(a)(1) of theAct.5. Young's refusal to work overtime on August 12On August 12, Young was scheduled to work from 11a.m. to 7:30 p.m. He was assigned to coordinate the ca-tering on two Braniff Airlines flights which were sched-uled to arrive around 7 p.m. If they arrived and departedon schedule, it was possible for Young to finish his dutieswithin his normal shift hours.Young's duties on these flights were to check themafter the FEH driver and helper had loaded them and tomake certain that everything was on board as required.Young also reviewed the bill with the flight stewardessand assisted her in verifying that the flight had beenproperly serviced. When the flights ran late, Young alsohelped to load them.On August 12, the two Braniff flights arrived late, andit would not have been possible for Young to completehis duties without working overtime.Shortly before 7:30 Young called the flight kitchenand told a shift supervisor that he was leaving. The shiftsupervisor asked Young to stay until the flights wereserviced. Young replied that Minoso did not want Youngto clock in late, and that Young did not want to clockout late and was not going to do Minoso any favors.Young then left without working on the Braniffflights. 87 Young so testified Respondent contends that Young's testimonythat Minoso said he would go out the door should be discredited becauseonl cross-examination he failed to include this statement when asked torepeat what Minoso had said. In the absence of contradiction by Minoso,and in the face of Young's affirmation on direct examination that Minosomade the questioned remark, I find this omission insufficient to warrantdiscrediting Young. In any event, even if an explicit threat of dischargewere not made, I would find a threat of discipline implicit in Minoso'swarnings.18 I have credited Young, who so testified without contradiction, MARRIOTT IN-FLIGHTT SERVICES5016. Minoso's instructions to Young to stay out of theflight kitchenUntil August 13 Young routinely spent the time fromabout 1:30 to 4:30 p.m., when he had no duties at the air-field, working in the kitchen where he prepared standbymeals and setups. During that period, he usually hadcontact with other flight kitchen personnel. Before 1:30and after 4:30 his duties were to service flights at the air-field.On August 13 in mid-afternoon Minoso told Youngthat from then on he wanted Young to return directly tothe airfield after he ate lunch and to remain there untilthe end of his shift. Young asked Minoso what he was todo about the standby meals that he should have on histruck. Minoso told him that he was not to worry about itand that they would be sent to him. Minoso told Youngthat he did not want him in the shop.'9From 1:30 to4:30 Young had no duties at the airfield to perform.The complaint alleges that the change in Young'swork schedule was discriminatory. I have found abovethat Minoso believed that Young was a leader of theunion activities. The change in Young's working condi-tions on August 13, like the warning on the previousday, appears to have been designed to keep Young fromhaving contact with employees who worked in the flightkitchen. It removed him from the flight kitchen wherehe performed useful work to the airfield where he hadnone. There is no connection between the requirementthat Young stay at the airfield during the early afternoonand his refusal to work overtime the previous evening,and insofar as it appears Minoso did not become awareof his refusal to work overtime until the next day. Fromall the evidence the inference is warranted that theAugust 13 change in Young's working conditions wascaused by his union activities and was intended to dis-courage and interfere with them. As Minoso was notquestioned about this change, and Respondent offered noevidence to establish any other explanation for it, I findthat the August 13 change in Young's working condi-tions was caused by his union activities and violated Sec-tion 8(a)(3) and (1) of the Act.7. Young's refusals to work overtime on August 13and 14 and Minoso's disciplinary actionOn August 13 the two Braniff flights which Youngwas assigned to coordinate at the end of his shift wereagain late, and Young again called the flight kitchen andtold the shift supervisor that he was leaving. The super-visor asked Young to stay, but, when Young persisted,he told Young to have it his way.20Young did not serv-ice the flights and clocked out at the end of his shift.On August 14 the two Braniff evening flights werelate again, and Young again called the flight kitchen tosay that he was not going to stay. On this occasion As-sistant Manager Garmendia took the call. He askedYoung to stay, but, when Young said he did not want to,Garmendia told Young to come back to the shop.On each of the 3 days the Braniff flights were not sub-stantially late, but Young felt that it would have taken at'9 I have again credited Young, who ,, testified without contradiction20 Young so testified without ctllradicttotlleast 20 minutes of overtime for him to have completedhis duties if he had serviced them.On August 14 when Young returned to the kitchen,Garmendia told him to see Minoso before he left. Youngwent to the office where Minoso was in the process ofwriting out three disciplinary warning notices, referredto as PAF's, for Young. Minoso read them to Young andasked him to sign them. After initially refusing, Youngsigned them. The warnings were based on Young's refus-al to stay to coordinate the Braniff flights on August 12,13, and 14. In them Minoso pointed out that it wasYoung's responsibility to service these flights, and that itwas necessary that they be checked. Minoso told Youngthat, if he refused to stay to service them again, Minosowould recommend that he be discharged. In discussionof the warnings Young told Minoso that he did not wantto stay late and do Minoso any favors because Minosodid not want him to clock in late.21The complaint does not allege the warning notices as aseparate violation of the Act, but, in support of the alle-gation that Young's discharge a week later was discrimi-natory, the General Counsel contends that the attempt torequire Young to stay to service these flights reflected adiscriminatory change from past practice renderingYoung's discipline discriminatory. Respondent contendsthat Young was insubordinate and that the discipline waswarranted.The nature of the airline catering business is such thatflights must be attended whether or not they are on time.There are frequent fluctuations from schedules caused byweather, mechanical problems, and other reasons, and itis not always possible on short notice to find a substituteto cover an assignment of an employee whose shift hasjust ended. Employees ordinarily stay until work is com-pleted on the flights to which they are assigned withoutspecific authorization from management to work over-time for that purpose.Before August, on other occasions Young had calledthe flight kitchen from the field to tell supervisors thathe did not want to stay. If the delayed flight was anEastern Airline flight, for which Young's duties includedboarding standby meals, Young had been told on someoccasions that he had to stay, and on those occasions hedid so. On other occasions a dispatcher was sent outfrom the flight kitchen to perform Young's duties on thedelayed flight. If the delayed flight was a Braniff flight,for which Young's duties did not include boarding stand-by meals, Young had never been required to stay towork overtime against his desires. Even if Young hadbeen initially asked by supervision to stay to service a21 On the day after Minoso gave Young these PAF's Garmendiaspoke to Young about a letter received from Braniff on August 13 com-plaining about Respondent's servicing of its nights. From the timing ofthe letter it appears that the letter was unrelated to Young's refusals tosork overtime on August 12, 13, and 14, and that it referred to theperiod when Young was on vacation. In their conversation Young re-peated that he did not want to do any favors for Minoso when Minosocould not do any for him. Garmendia told Young he understood thatYounlg 'sas complaining of harassment by Minoso and asked Young what":as causing the problem, offering his help Young said that Garmendiassas a manager and should know the reason, but, when Garmendia re-plied that he did not knows and again asked Young what it was Youngsaid he did not knowMARRIOTT IN-FLIGHT SERVICES 501 502DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDdelayed flight, he had been told that he could leavewhen he persisted in his request.22In my view, the evidence that Young had never previ-ously been required to stay after the end of his scheduledshift to service Braniff flights does not establish that Re-spondent's practice was not to require coordinators towork overtime to service Braniff flights against theirwishes. Minoso testified that employees had to attendtheir assigned flights, and Young conceded that Re-spondent had required him to work overtime to servicedelayed Eastern Airline flights. The fact that coordina-tors were required to board standby meals on Easternflights and did not have that duty for Braniff flights doesnot warrant the conclusion that the remainder of thecoordinators' duties could be ignored or more easilytaken over by a substitute. The fact that in the fewmonths Young had been a coordinator he had neverbeen required to work overtime on Braniff flights doesnot establish that Respondent's practice for Braniffflights was different from Eastern flights in the absenceof any evidence as to the number of times Young hadasked to leave without servicing Braniff or other circum-stances, such as the length of delay, on those occasions.In these circumstances, I find the evidence insufficient toestablish that the warnings given Young on August 14for his refusals to work beyond the scheduled end of hisshift reflected a discriminatory change in Respondent'spractice.8. Young's invitation to Minoso to fightOn or about August 15 at or about 7:30 p.m. Minosowas making up the work schedule for the followingweek, a task usually performed by Gordillo. Minosoasked employees to look at their schedules and to initialthem to indicate that they had seen them and wereaware of them. Young returned to the flight kitchen andwent to the office where he started to question theschedules of other employees. Minoso told him that theirschedules were not his concern and asked Young to ini-tial his own schedule and leave. After some further ex-changes, Young left, but returned almost immediately tostand outside the office window where he waved atMinoso inviting him to come outside. Minoso motionedfor Young to come in, and Young entered and toldMinoso, "Now, I'm punched out; how about coming out-side and fighting me?" Minoso replied that he had noneed to do that, and Young said that now they knewwho was the best man, made a "V" sign, and left.2322 Minoso testified concerning the nature of the airline catering busi-ness and the practice of employees in ordinarily staying overtime to serv-ice the flights to which they were assigned without specific authorizationor request Minoso also testified that employees had Io attend their as-signed flights. Young's testimony as to the circumstances under which heworked overtime or left without servicing delayed flights was uncontra-dicted. I have credited him in that regard. but I have not credited histestimony that he had previously left work at the end of his scheduledshift without permission and contrary to instructions from supervision.His testimony to that effect was adduced by leading questions and wentbeyond the practice as he described it in his own words both before andafter he was led to give the more extreme testimony."1 Minoso so testified. Initially. Young testified that he and Minosohad briefly discussed scheduling that day, but that he left without inci-dent According to hin, a week later he had complained of harassmentand picked up a phone in Minoso's office with the stated purpose of call-After this incident Minoso asked Respondent's counselif he should terminate Young. He was advised that therewas sufficient cause to terminate Young, but that Youngshould not be terminated at that time because of theunion activities. Minoso did not take any disciplinaryaction at that time.9. The missing glass carrier on flight 734 and thedisciplinary warning to YoungOn August 22 Young was assigned to work as an FEHdriver to service Eastern Airlines flight 734 at middaywith Mike Rubis as his helper. The coordinator assignedto the flight was Robert Roberson.24Flight 734 was the third flight catered by Young andRubis after leaving the flight kitchen that morning. Dueto circumstances beyond their control they were delayedin starting their work on flight 734 so that there wasbarely enough time to finish servicing the flight beforeits scheduled departure time. A few minutes before itwas scheduled to depart, Young reported to Robersonthat he did not have a glass carrier needed for the flight.Roberson was dubious and went to check Young's truck,but did not find it. Roberson said that he was going tocall the shop, but Young told him that he did not havesufficient time, and suggested that Roberson could find aglass carrier on the truck of another coordinator. Youngand Rubis then left the flight with Roberson still onboard and the problem unresolved. Roberson made up aglass carrier from equipment he found in the other truckand brought it to the plane before it departed. Because ofthe missing glass carrier, the departure of the flight wasdelayed 10 minutes, and Roberson was still aboard whenthe plane was backed away from the jetway, making itnecessary to lower the rear stairs so that Roberson coulddebark before the plane left.25That afternoon Roberson asked Young what had hap-pened to the glass carrier, and Young told him that hewas in such a rush that he had just forgotten it at theshop.26Roberson wrote up the incident and gave hisreport to Minoso.ing the NLRB when Minoso threatened to punch him in the face if hemade the call. He testified that he hung up the phone and left, but re-turned at the end of the day to ask Minoso if Minoso wanted to go out-side to punch Young in the face and, after Minoso declined, made thebetter man comment. Later, however, Young testified that his dates weremixed up, and that the incident occurred on the day when Minoso madeout the schedule. However, Young did not explain how it came aboutthai he sought to call the NLRB on that occasion. The change and con-fusiol in Young's testimony, as well as its relative improbability com-pared to Minoso's, persuades me that Minoso rather than Young shouldbe credited as to this incident.24 Although Young and Rubis were both classified as coordinators,they were at times assigned to work in other capacities"' These facts are essentially uncontroverted There is some dispute astoI when Roberson boarded the plane and xwhether Young refused assist-ance frorn Roberson in servicing the plane, resolution of which is not ma-terial to the issues herein. Although Young testified that Roberson spentmost of his time saying he was not going to get a glass carrier and wasgoing toi call the shop, suggesting that it was Roberson's failure to actquickly which delayed the flight, Young's testimony otherwise, as well asthat of Ribis and Roberson, establishes that the missing glass carrier wasnot reported to Roberson until shortly before the scheduled departuretime2i Roberslon so testified Although Young testified that he had not setup the flight, he did not contradict this testimony of Roberson MARRIOTT IN-FLIGHT SERVICES503That afternoon an Eastern Airlines official called Gor-dillo to ask why flight 734 had been delayed. He saidthat he would investigate and let him know. Gordillothen contacted Roberson who told him what had hap-pened. Gordillo then informed the Eastern official of thecause. Shortly thereafter Young returned to the kitchen,and Gordillo asked him what had happened. Youngsimply replied, "What," smiled, and walked away, sing-ing "Macho Man," a disco tune.27An Eastern Airlinesrepresentative also called Minoso to ask about the glasscarrier, and Minoso also promised to investigate and getback to him. Minoso spoke to Gordillo, the dispatcherSam Rose, and Roberson. Rose told him that the glasscarrier had been put on the float, or rack, containing thefood and equipment for flight 734. He later reportedback to the Eastern representative that it was Respond-ent's fault that the FEH driver assigned to the flight hadnot boarded the carrier.Minoso then wrote up a disciplinary PAF for Young,setting forth that, as a result of Young's failure to checkout his catering cart, Respondent had been charged witha 10-minute delay for flight 734, and that because of thisincident Minoso had reviewed Young's work record forthe past year. In the PAF Minoso further set forth thatbetween August 19 and 22 Young had failed to boardother items that customers needed for in-flight service,that Young had threatened Minoso by inviting him out-side to fight, that he had used abusive language towardsmanagement when given an order, that beginning onAugust 12 he had refused to work needed overtime onthree occasions, and that, because of his repeated acts of"coheision [sic]" and his aggressive defiant attitude to-wards management and his coworkers, he was suspendedwithout pay for 3 consecutive workdays. Minoso furtherstated that any similar future acts or violations of compa-ny policy or procedures would result in Young's termi-nation.When Young returned from the field that evening,Minoso called him to his office and read the PAF toYoung. Minoso told Young he had investigated thematter and that others had seen the glass carrier on hisfloat. Young offered no explanation, did not deny that ithad been on the float, and did not say that anyone hadremoved it.28Minoso gave Young the PAF, but he re-fused to sign it.There is disputed testimony as to who set up the floatfor flight 734 and who was responsible for seeing that allfood and equipment for the flight were on it. Respondentpresented only hearsay testimony by Minoso that Rosehad told him that the glass carrier was on the float whenYoung loaded his truck. Both Young and Rubis testifiedthat Young had not set up the float, and that covers hadbeen put on the carriers before Young loaded his truck,making it impossible for him to have known that theglass carrier was missing. The difficulty with their testi-mony is that there are substantial conflicts between their27 Gordillo so testified without contradiction. Young testified that hedid not sing the song in question when he left the dock later that night,but he was not questioned about this conversation with Gordillo.28 Young testified that he made no attempt to explain because he didnot think Minoso would listen or that it would make any difference whathe said in view of what had happened since his return from vacationversions making it impossible to credit either one, despitethe absence of testimony from Rose or others who theyidentified as present at the time the float was loaded.Thus, according to Rubis, he and Young arrived at thekitchen at the same time and were told that the flighthad already been set up and was ready to go. He testi-fied that Gordillo told him and Young to get ice andbeverages to stock their trucks. He also testified that,when they arrived at the kitchen, the carriers on thefloat were sealed, making it impossible for them to seewhat was in them.Young testified that he arrived early and was told toset up his flights because Gordillo felt Young hadenough time and would not let the dispatcher Rose setthem up. According to Young, Rubis then telephoned tosay that he would be 15 minutes late, whereupon Youngobtained the assistance of another dispatcher, Dillon,who set the flight up while Young performed the help-er's job, stocking his truck with ice and beverages.Young testified that, when Rubis arrived, Rubis andDillon started putting the covers on the carriers whileYoung finished up with the ice and beverages and startedloading the truck.Thus, Rubis testified that someone other than Rubis orYoung set up and sealed the carriers, while Young's tes-timony is that Dillon and Rubis sealed the carriers andshared responsibility for the missing glass carrier. Rubis,who testified for the General Counsel, was no longeremployed by Respondent at the time of the hearing, andthe record shows no motivation for him to have testifieddeliberately in opposition to Young's interests or, in viewof his separation from Respondent, so as to conceal anyresponsibility he may have had for the missing carrier.Added to the basic conflict between their testimony as toresponsibility for the missing glass carrier is the uncon-tradicted testimony of Roberson that Young told himthey had forgotten the glass carrier and Young's failureto tell either Roberson or Gordillo that Rubis and Dillonhad loaded the float when they asked him on August 22what had happened. In these circumstances, I am unableto rely on their testimony as a basis for concluding thatYoung was improperly charged with responsibility forthe missing glass carrier.2910. Young's dischargeOn August 22 after Minoso gave Young his disciplin-ary PAF, they both left Minoso's office. Young walkedtoward the timeclock passing by Gordillo, who waschecking out a flight. After passing Gordillo, Youngturned back and said to Gordillo, "You've had it,fucker." Young then left the kitchen. Gordillo followedhim and told Young that he could not threaten him likea2 Substantial testimony was adduced as to whether the FEH driver orthe dispatcher was responsible for seeing that all items were on the floatsbefore taking them to the airfield. Rubis and Young testified that it wasthe drivers' responsibility to make certain before leaving the kitchen thatthe floats were properly loaded with all items necessary for the flights,unless they were late and the carriers were already sealed. Both also tes-tified that, when floats had been set up for them by others, Garmendia orGordillo had told them to proceed to load without checking. Assumingthat under some circumstances the driver was not responsible for seeingthat all items were present on the floats, those circumstances have notbeen shown to have been present in this caseMARRIOTT IN-FLIGT SERVICES 503 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat. Young protested that Gordillo was now threateninghim. After a further exchange, Gordillo returned towork. Young remained in the kitchen a short whilelonger asking to talk to someone in management aboveMinoso, but finally left when Minoso asked him to.30The next morning Minoso contacted Respondent's at-torney, told him what had happened, and said that hewanted to terminate Young. Respondent's attorney ad-vised Minoso that there was reasonable cause forYoung's termination and dictated the contents of the fol-lowing telegram which Minoso then sent to Young:Yesterday evening after having fully reviewedwith you your previous conduct and work perform-ance and having been advised that the Companywould not tolerate like conduct in the future youwere suspended from work for three days withoutpay.After clocking out at the end of your shift youleft the premises. However, you later decided toreturn to the premises and once again saw a need tothreaten management of this company.Based on the foregoing, it appears that you areunwilling to alter your ways. Therefore, your serv-ices are hereby terminated effective this date.Minoso testified that he discharged Young because of thethreat to Gordillo, the delay of flight 734, the threat toMinoso, and Young's refusal to stay and check his lastBraniff flights on August 12, 13, and 14.The General Counsel contends that Young was dis-charged because of his union activities, and not becauseof any misconduct or dereliction of duty on his part. Insupport thereof he argues that Respondent engaged inviolations of Section 8(a)(l) generally which establish itsunion animus and specifically threatened Young and re-stricted his movement because of the union activities. Hecontends further that the discipline on August 12, 13,and 14 was contrary to past practice and retaliatory, thatthe August 22 discipline was imposed without an investi-gation to determine who was at fault, and that testimonyas to the final incident which triggered Young's dis-charge was contrived and credibly denied. Respondentcontends that it had no union animus and that the inci-dents on which it relied in discharging Young all oc-curred and warranted discipline.Despite Respondent's contrary contention, the evi-dence does establish Respondent's union animus. Notonly did Respondent engage in permissible attempts toao Gordillo so testified. Minoso testified that he was nearby and heardYoung say to Gordillo, "You little fucker." Young denied that he saidanything or made any derogatory comment to Gordillo, but his versionof his departure that evening was otherwise substantially the same asGordillo's, and Young conceded that Gordillo followed him out thedoor, asked if Young had threatened him, and claimed that he had a wit-ness who heard the threat. It seems highly unlikely that Gordillo wouldhave accused Young of threatening him directly after Young passed byhim, unless he had either heard Young say something or was determinedto "frame" Young Given the fact that Respondent had already accumu-lated a series of complaints about Young, that it had just relied uponthem to suspend and not discharge him, that Young appears to havespontaneously walked near where Gordillo happened to be, and thatYoung was concededly upset and in a state of agitation after he left Min-oso's office, I conclude that Gordillo did not invent the incident, but thatit occurred as he testified.dissuade employees from supporting the Union, but italso engaged in conduct found above to violate Section8(a)(l) of the Act. Particularly revealing is the conductof Minoso toward Young, a leader in the organizingeffort. In July, Minoso sought to probe Young as to hisunion activities, and, when his probing produced denials,suggested possible revision of schedules in accordancewith the desires of the coordinators. Immediately there-after Young was on vacation for 3 weeks, but duringthat period Young attended union meetings at the motelwhere he was seen by management officials, includingMinoso, and Young called Smith at the kitchen, a fact ofwhich Minoso was aware. Minoso's conversation withcounsel on August 15 following Young's invitation tohim to go outside and fight also indicates Minoso'sawareness that Young was actively supporting theUnion. The inference is fully supported, and indeed it isnot denied, that Minoso was aware of Young's union ac-tivities.As soon as Young returned from his vacation, he waswarned by Minoso about coming to work on time andtalking with other employees with no apparent provoca-tion other than Young's union activities. Minoso's warn-ing to Young that he would be watching him was clearlycaused by Young's union activities and designed to in-timidate him and inhibit his future union activities. Mino-so's order to Young I day later to stay at the airfieldduring afternon hours when he usually was at the kitch-en was a further effort to restrict Young's union activi-ties by denying him contact with other employees. Thissetting in which the events culminating in Young's dis-charge occurred, as well as the implied threat to dis-charge Young if Minoso's watch of Young bore fruit, es-tablishes Respondent's union animus. To this extent, theGeneral Counsel's contentions have obvious merit andcause one to view critically that which followed.However, while these preliminaries suggest that Re-spondent was waiting to seize on any pretext Youngmight furnish to put an end to his employment, what fol-lowed shows that Respondent acted with some restraintwhen possible cause for discharge arose. Despite theGeneral Counsel's contention that Young's August 12,13, and 14 refusals to work overtime were consistentwith past practice, and that his discipline for them de-parted from past practice, the evidence does not supporthis contention. Although Young's refusals were posed asdirect challenges to Minoso's authority to require over-time work and were so described by Young, Respond-ent's action was only to warn him and threaten moreonerous discipline if the refusals were repeated. Next,after an argument over schedules, Young invited Minosoto go outside and fight with him. Whether or notYoung's invitation was a threat, as Respondent contends,it was an act of insubordination challenging Minoso's au-thority which Respondent was not required to tolerate.Nonetheless, with advice from counsel, it did so. A weeklater when Respondent determined that Young was re-sponsible for the delay of the Eastern flight, Minosogave Young a 3-day suspension based on the accumula-tion of incidents since August 12. Only when Young told(Gordillo that he had had it after Young was suspendeddid Minoso decide to terminate Young. The disciplinary MARRIOTT IN-FLIGHTT SERVICES505course Minoso followed does not disclose a determina-tion to seize on any excuse to discharge Young, notwith-standing Minoso's implied threat to Young.The principal premises of the General Counsel's argu-ment do not survive evaluation of the evidence. WhileYoung's refusals to work overtime were not an overt re-sponse to Minoso's instructions to Young, the warningnotices to Young for those refusals cannot be character-ized as retaliation for Young's union activity. The claimthat the August 22 suspension was imposed without in-vestigation also cannot be sustained. While Rubis wasnot questioned, Young was questioned by both Gordilloand Roberson. He gave neither of them cause to carrythe investigation beyond him to Rubis, and left both withbasis to believe that he, as the FEH driver assigned tothe flight, bore responsibility for the incident. Finally,the claim that the final incident, the threat to Minoso,was contrived and credibly denied does not survive eval-uation of the testimony.In Klate Holt Company, 161 NLRB 1060, 1612 (1966),the Board stated:The mere fact that an employer may desire to ter-minate an employee because he engages in unwel-come concerted activities does not, of itself, estab-lish the unlawfulness of a subsequent discharge. Ifan employee provides an employer with sufficientcause for his dismissal by engaging in conduct forwhich he would have been terminated in any event,and the employer discharges him for that reason,the circumstance that the employer welcomed theopportunity to discharge does not make it discrimi-natory and therefore unlawful.It is somewhat simpler to state the test than to applyit, for the question in each case is whether the miscon-duct was such that the employee would have been dis-charged in any event and whether he was actually dis-charged for that reason. Once an employer is aware ofan employee's union activities, it is usually true that hecan never put them completely out of his mind. Certain-ly, Minoso was aware of Young's union activities whenhe consulted with counsel and made his decision. How-ever, in the light of the cumulative nature of Young's in-fractions and the progressive discipline imposed forthem, I conclude that he was discharged for them, andthat they involved conduct for which he would havebeen discharged in any event.Having reached this conclusion, there is one furtherconsideration raised by the facts. The evidence showsthat the chain of actions for which Young was ultimatelydischarged was set in motion by his belief that he wasbeing harassed because of his union activities. Minoso'sconversations with Young on August 12 and 13, which Ihave found violated Section 8(a)(1), gave him cause forthat belief and undoubtedly planted the seed of suspicionin Young's mind that everything thereafter was a part ofplanned harassment. Much of Young's conduct thereaf-ter, possibly including the missing glass carrier, appearsto have been in reaction to his perception that he wasbeing harassed. Certainly, his refusals to work ovcrtimewere a direct response to Minoso's Aguit 12 svat;!ing.After that Young became increasingly argumentative andcombative, and made the charge that he was being har-assed. Young's behavior on August 22 after receiving hissuspension, as described by both Young and Gordillo,shows that this threat to Gordillo occurred in a contextof Young's excitement, irritation, and complaints of ha-rassment. I have little doubt that, if Minoso had not setYoung off with his implied threat and restrictive ordersof August 12 and 13, Young would not have engaged inmost, if not all, of the conduct which led to his dis-charge. Yet while the Board may excuse and find con-structively discharged an employee who leaves his jobbecause of discrimination and unlawful pressure, insofaras I am aware, it does not condone on-the-job misbehav-ior which may have been provoked by unlawful harass-ment. Accordingly, I conclude that the violation has notbeen established as alleged in the complaint.D. The Alleged Discriminatory Discharge of HenryWilliamsRespondent hired Henry Williams on July 27, 1978, towork as a helper. At the time Williams told Minoso thathe had plans to attend school and asked whether itwould be better for him to enroll in morning or eveningclasses. Minoso encouraged him to attend school, sug-gested that it would be better for him to enroll in morn-ing classes, and said that when Williams started schoolRespondent would schedule work around his schoolhours. Minoso told Williams that if he had any problemsto let Minoso know and he would take care of them.31On the day Williams started work, Minoso introducedhim to a personnel representative from Respondent'sWashington office who spoke to Williams in Minoso'soffice. The personnel representative told Williams that itwas a bad time for him to be hired because the Unionwas trying to come in. He advised Williams not to getinvolved with the Union, to stay away from people whotalked about it, and to walk away if anyone approachedhim to talk about the Union. He told Williams that hehoped Williams would not get involved in the campaignand would remain a company person.32Nonetheless, when Williams was invited to attend aunion meeting on August 10 at the airport resort hotel,he went, and thereafter Williams solicited several em-ployees to sign authorization cards away from companypremisesWilliams started work on Monday, July 21, and for thefirst week was told each day when to report on the fol-lowing day. Respondent's workweek runs from Saturdaythrough the following Friday, and usually a work sched-ule is prepared in advance for each week showing thehours for each employee. For Williams' second week heuas scheduled to be off on Monday and Tuesday and tostart work at 1 p.m. on the other days, except Saturdaywhen he was scheduled to work in the morning. Ona Wililams so testified. Minoso testified equivocally as to when hefirst learned that Williams was going to school. He testified that someoneelse interviewed Williams and that he spoke to Williams only) briefly, buthe cnniceded that Williams' employment application showed that he wasgoing to school and that Minoso reviews most employees' applications at:he time timeof heir hire I have credited Williamsi Wilidli so testified without contradictionMARRIOTT IN-FLIGHT SERVICES 505 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonday, August 7, Williams started to attend morningclasses which ended i time for Williams to work theschedule assigned to him. During that week, at Respond-ent's request, Williams worked on his scheduled days off,and took a different day off.At the end of Williams' second week, Minoso askedWilliams if he would like to become an FEH driver.When Williams answered affirmatively, Minoso toldSafety Manager Clarence Chester to start training Wil-liams as a driver that day.For the next workweek, which began on August 12,Williams was scheduled to start work at 10 a.m. on Sat-urday and Sunday and to be off on Monday and Tues-day. It was stipulated that a work schedule was postedshowing that Williams was to start work at 10 a.m. onWednesday and Thursday and at 11:45 a.m. on Friday.Williams testified, however, that he did not recall beingscheduled to work a morning shift during that week, andhe did not report for work before I p.m. except on Sat-urday and Sunday. At Respondent's request during thatweek Williams again worked on his scheduled days off.On Friday, August 18, Williams saw the scheduleposted for the following week and noticed that he wasscheduled to start work on Saturday at 6 a.m., onSunday and Monday at 7:15 a.m., and on Thursday andFriday at 6 a.m., with Tuesday and Wednesday off. AsWilliams' classes ran until 12:45 p.m., he told Garmendiathat his schedule was "messed up," and that he could notgo to school and report for work at the same time. Gar-mendia told him that he would have to check on it andwould talk to Williams later.33Garmendia told Minosothat Williams wanted his schedule changed because hehad to go to school.34According to Garmendia, Minosoreplied that the only schedule he was concerned withwas the airlines' schedules.On Friday morning Williams told Chester, who wastraining him, about his problem. Chester asked Williamsif he had told Minoso when he was hired that he wasgoing to school. Williams answered affirmatively, andChester said that he would see what he could do. Ches-ter later asked Minoso what was going to be done aboutWilliams' schedule, telling him that Williams could notgo to school and work at the same time. Minoso saidthat something would be done. Minoso then spoke toWilliams and told him not to worry because Minosowould take care of it, but then said it would be evenbetter if Williams went to Garmendia.35Williams thenspoke to Garmendia a second time, and Garmendia told33 While there are some variances between the versions of Williamsand Garmendia, both agreed that Williams complained to Garmendiaabout his schedule and told him that it was in conflict with his schoolschedule.a4 Garmendia so testified. Minoso testified with some equivocation thathe was not aware that Williams was a student until after his discharge,and that he was not even sure that Garmendia had told him that Williamswanted his hours changed. I have not credited Minoso in this regard'a Williams testified that he was present when Chester spukc toMinoso and heard their conversation. Ashimi testified that he heardMinoso tell Williams that they would work it out. Chester was not calledas a witness, and Minoso was not specifically asked about these conrersa-tions, although he testified that Williams had not asked him for a changein schedule after it was posted I have credited Williams.him not to worry and that he would do everything hecould to work the problem out.36On Saturday, August 19, Williams again spoke toChester and Garmendia. At this time, Garmendia toldWilliams that he could not help him with his scheduleand asked Williams why he did not try to change sched-ules with another driver. Williams asked how that couldbe done, and Garmendia told him that he could askanyone to switch schedules with him. After unsuccessful-ly asking one employee to change schedules with him,Williams asked Chester if he could swap schedules withanother driver. Chester replied that he could not becausethere had been conflicts in the past as a result of suchchanges. Williams told Chester that there would be aproblem on Monday because he could only be in oneplace at a time. Chester said that he was trying to getsomething done about it and told Williams not to worry.On Sunday, August 20, Gordillo called Williams to hisoffice to give him a disciplinary PAF because Williamshad been late on Saturday and Sunday. Williams ex-plained that he was late on Saturday because he hadworked until 11 p.m. on Friday and was scheduled tostart work at 6 a.m. the next day. He also told Gordillothat he had not had a day off for a number of days, andthat, despite the fact that he tried to arrive on time, Re-spondent could have expected him to be somewhat lateunder those circumstances.Gordillo wrote the following on Williams' PAF:Mr. Williams at present you're on training with Mr.Chester to become an FEH and I don't feel thatyou realize the importance of getting to work ontime. Saturday 8/19/78 you were 14 minutes lateand then you come Sunday 32 minutes late. Mr.Williams the airline catering business is one thatbeing on time is the name of the game. Right now itseems to me that you're not showing a great interestin becoming an FEH. I hope that in the future youmake it a point to arrive on time or call and let usknow whether or not you're having a problem or Iwill cover your shift with some one else and notpermit you to work that day.At the bottom of the form Gordillo also noted: "Sat.Quick turn around worked until 11:00 Fri night."As Williams was leaving Gordillo's office, another em-ployee stopped Williams and pointed out to him that hehad a blank union authorization card in his shirt pocketwhich could be seen through the shirt material.On Monday morning Williams went to school and re-ported for work at I p.m. When he arrived Minosocalled him to the office where, in the presence of Gor-dillo, Minoso asked Williams why he had not shown upfor work that morning. Williams replied that it was be-cause of his school and that he had been telling all themanagers for 3 or 4 days that he could not be at workand school at the same time. Minoso told Williams thathe had been spoken to previously about being late andthat he had no alternative but to terminate Williams.Williams asked if he could not give him a further chance.Minoso told Williams that he could not work around one:" UWliains and Garmendia both so testified. MARRIOTT IN-FLIGHT SERVICES507man's hours and still keep a good operation going. Wil-liams told Minoso that if he had known about the changeearlier he could have notified the school and transferredto night classes. Minoso replied that if he bargained withWilliams over his hours he would have to do that for allthe others who were going to school. Minoso said thathe had no complaints against Williams other than his tar-diness and that he hated to see him go. Williams askedwhy he was discharging him if that were the case andsaid that he was willing to quit school in order to keephis job. Minoso rejected his offer, but told him to checkback with Minoso, and said that, if he had an opening inthe afternoon, he would let Williams know and that hecould come back.37Minoso filled out a PAF on which he stated as fol-lows:Employee was warned about his attendance and im-portance of being here on time due to our airlineschedules. Employee was late Sunday 32 minutes.Today employee did not call nor did he show up.Employee is currently under 90 [day] probationarystatus. Employee is therefore terminated accordingto company policy. Employee has expressed his in-terest to become an FEH. Employee was to be pro-moted effective 8/19/78. Possible school hour con-flict.Minoso testified that he decided to discharge Williamsbecause he had been late several times previously, waslate the day before his termination, and reported forwork 2 hours before his scheduled quitting time on theday of his discharge without giving notice to the man-ager on duty.The General Counsel contends that Williams' latenesswas used as a pretext to discharge him after Gordillobecame aware of his union activities. Respondent con-tends that Williams was discharged for tardiness afterprior warnings when he proved to be chronically lateduring his probationary period.The General Counsel relies on the fact that Williamshad authorization cards in his pocket when Gordillogave him his disciplinary PAF on the day before his dis-charge to establish Respondent's knowledge of his unionactivity. There is other evidence from which to inferthat Respondent was aware of his union activities. Wil-liams attended the August 10 meeting at the motel wheremanagement officials were present. Williams solicited au-thorization cards and spoke to others about the Union.While he did so away from the plant, Minoso claimed toother employees that he had learned who signed cardsfrom employees who came to him with information. Theinference of knowledge of Williams' union activitiesraised by these facts is strong enough to require rebuttal.:17 I have credited Williams who so testified In his version Minoso tes-tified that he stressed Williams' prior tardinesses, prior verbal warningsby supervisors, and the reasons why Respondent required employees toreport on time Mimoso also testified that Williams did not say that hehad told Minoso and Garmendia that he had to go o school. I have notcredited Minoso's denial of knowledge that Williams was a student andreject Minoso's denials that Williams mentioned that he had told Minosoand Garmendia that he had to go to school. Gordillo, who was present,was not questioned about the discharge interview.However, while considerable attention was focused orthe details of the placement of the cards in Williams'pocket and where he sat in relation to Gordillo onSunday morning, Gordillo never denied that he saw thecards in Williams' pocket, and neither he nor Minosodenied that they were aware of Williams' union activi-ties. I find in the absence of such denials that the evi-dence supports a finding that Gordillo and Minoso wereaware of Williams' union activities at the time he wasdischarged. As set forth above in connection withYoung's discharge, the evidence also establishes Re-spondent's union animus. The question remains whetheror not the reason advanced for Williams' discharge was apretext.There is no doubt that Williams was late for work onthe Saturday and Sunday preceding his discharge as wellas on the day of his discharge. However, the extent ofhis tardiness before that is in substantial doubt. WhileRespondent contends that Williams was late on 3 of the5 days of his first week of work, the evidence does notestablish when he was scheduled to report during thatweek. For the second week he worked, Respondent con-tends that Williams was late on August 8, but his time-card for that date is clearly in error. Bearing in mindthat Williams was offered a promotion at the end of hissecond week, I conclude that Williams was not tardyduring his first 2 weeks of employment.With respect to the following week Respondent con-tends that Williams was late on 3 days, two of whichwere August 17 and 18, when, according to the postedschedule, Williams was to start at 10 a.m. and his time-cards show he punched in at 1:01 and 1:13 p.m. Howev-er, the circumstances render it unlikely that the stipulat-ed schedule accurately reflected the hours Williams wasto work on those days. If the posted schedule was cor-rect, by Sunday, August 20, Williams had been late for 4consecutive days, and was much more egregiously lateon August 17 and 18 than on the next 2 days. Yet, in hisAugust 20 PAF Minoso made no mention of tardiness onAugust 17 and 18. Moreover, if the posted schedule wascorrect, there was a conflict between Williams' schooland work schedules before August 21. But Williams'complaints about his schedule did not begin until theschedule for the week beginning August 19 was posted.These circumstances persuade me that the scheduleposted for August 17 and 18 does not accurately reflecthis scheduled hours for those dates and does not estab-lish his claimed tardiness on those days.I find that Williams was late on one occasion duringthe workweek starting on August 22, as he testifiedwhen shown his timecards, but that he was not late onthe other occasions claimed by Respondent beforeAugust 19. Further, in these circumstances I credit Wil-liams that he was not warned about tardiness untilAugust 20 when Gordillo gave him the disciplinaryPAF.These circumstances render suspect the reasons givenby Minoso for Williams' discharge. Additional factorslead to the conclusion that Williams' attendance recordwas not the cause of his discharge. Despite Minoso'sclaim that he did not know that Williams was a student,the evidence indicates both that Minoso was aware of itMARRIOTT IN-FLIHT SERVICES 507 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that Minoso offered Williams, as Respondent had of-fered others, cooperation in adjusting his work scheduleto avoid conflict with his school schedule. Despite assur-ances to Williams and advice to him not to worry givenup to the last moment, Respondent did not adjust Wil-liams' schedule. Whether or not Respondent deliberatelyrefused to adjust it, when Williams failed to report onMonday morning, Minoso, Gordillo, Garmendia, andChester were all aware of the reason, and Minoso's reac-tion to Williams' absence was a complete reversal of theprior assurances given him. Not only did Minoso decideto terminate him in the face of these assurances, but,when Williams pleaded for his job and offered to aban-don school in order to keep his job, removing the con-flict between his school and work schedules, Minoso re-mained adamant, offering only to call Williams if after-noon work became available, which he never did.Minoso also ignored the penalty threatened by GordilloI day earlier in the PAF he gave Williams. Gordillowarned Williams that if he failed to arrive on time orcall in, Gordillo would cover his shift with someone elseand not permit him to work that day, in effect a -daysuspension.These circumstances lead to the conclusion that thereasons advanced for Williams' discharge were not thetrue reasons for it, and that some other reason caused it.Absent any other explanation, I find that the inference isto be drawn that Williams was discharged because, indisregard of the advice given him at the time of his hire,Williams became an active union adherent. I concludetherefore that Williams' discharge violated Section8(a)(3) and (1) of the Act.IV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent unlawfully dis-charged Henry Williams, I shall recommend that Re-spondent be ordered to offer him immediate and full re-instatement to his former job, without prejudice to hisseniority or other rights and privileges. I shall furtherrecommend that Respondent be ordered to make himwhole for any loss of earnings he may have suffered as aresult of the discrimination against him by payment tohim of the amount he normally would have earned fromthe date of his discharge until the date of Respondent'soffer of reinstatement, less net earnings, to which shall beadded interest, to be computed in the manner prescribedin F W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).38Upon the basis of the above findings of fact and theentire record in this case, I make the following:1S See, generally Isis Plumbing d Heating Co., 138 NLRB 716 (1962).The General Counsel has asked that interest be provided at the rate of 9percent per annum rather than as prescribed in 7lorida Steel Corporation,supra. However, I am constrained to follow that decision until modifiedby the Board. Kim Gorse, an Individual (Paul A. Laurence Company), 242NLRB No. 57 (1979).CONCLUSIONS OF LAWI. Marriott In-Flight Services, A Division of MarriottCorporation, is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. International Association of Machinists and Aero-space Workers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By interrogating employees concerning their unionactivities, by threatening employees with discharge be-cause of their union activities, by promising employeesimproved working conditions if they refrain from unionactivities, and by creating the impression of surveillanceof employee union activities, Respondent has engaged inunfair labor practices affecting commerce within themeaning of Sections 8(a)(3) and (1) and 2(6) and (7) ofthe Act.4. By changing the working conditions of StevenYoung and by discharging Henry Williams because oftheir union activities, Respondent has engaged in unfairlabor practices affecting commerce within the meaningof Sections 8(a)(3) and (1) and 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER39The Respondent, Marriott In-Flight Services, A Divi-sion of Marriott Corporation, Tampa, Florida, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees about their union sympa-thies or activities.(b) Threatening employees with discharge because oftheir union activities.(c) Promising employees improved working conditionsif they refrain from engaging in union activities.(d) Creating the impression of surveillance of employ-ee union activities.(e) Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment orany term or condition of employment because theybecome members of or engage in activities on behalf ofInternational Association of Machinists and AerospaceWorkers, AFL-CIO, or any other labor organization.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to engage in or refrain from engaging in any or allthe activities specified in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Henry Williams immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered as a39 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedir Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. MARRIOTT IN-FLIGHT SERVICES509result of discrimination against him in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Tampa, Florida, place of business copiesof the attached notice marked "Appendix."40Copies ofsaid notice, on forms provided by the Regional Directorfor Region 12, after being duly signed by Respondent'srepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.40 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees abouttheir union activities.WE WILL NOT threaten our employees with dis-charge because of their union activities.WE WILL NOT promise our employees improvedworking conditions if they refrain from engaging inunion activities.WE WILL NOT create the impression of surveil-lance of our employee's union activities.WE WILL NOT discharge or otherwise discrimi-nate against our employees in regard to their hire,tenure, or any term or condition of employment be-cause they become members of or engage in activi-ties on behalf of International Association of Ma-chinists and Aerospace Workers, AFL-CIO, or anyother labor organization.WE WIl.L NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their right to engage in or to refrainfrom engaging in any or all the activities specifiedin Section 7 of the Act. These activities include theright to self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for the purposeof collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activi-ties.WE WILL offer Henry Williams immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent job, with-out prejudice to his seniority or other rights andprivileges, and WE WILL make him whole for any lossof earnings he may have suffered as a result of thediscrimination against him, with interest.MARRIOTT IN-FLIGHT SERVICES, A DIVI-SION OF MARRIOTT CORPORATIONMARRIOTT IN-FLIGHT SERVICES 509